Exhibit 12 VECTREN UTILITY HOLDINGS, INC. COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (In Thousands, Except Ratio) Year ended December 31, 2007 2006 2005 2004 2003 Earnings: (1) Net income (2) $ 106,506 $ 91,377 $ 95,128 $ 83,146 $ 85,587 Income taxes 66,741 47,691 57,500 53,035 51,582 Equity in (income) losses of equity investees, net of distributions - - - (128 ) 511 Fixed Charges (See below) (3) 81,145 78,345 71,007 68,363 66,699 Less:Preferred stock dividend - - 4 13 23 Total adjusted earnings $ 254,392 $ 217,413 $ 223,631 $ 204,403 $ 204,356 Fixed charges: (3) Total interest expense $ 80,576 $ 77,538 $ 69,942 $ 67,408 $ 66,135 Interest component of rents 569 807 1,061 942 541 Preferred stock dividend - - 4 13 23 Total fixed charges $ 81,145 $ 78,345 $ 71,007 $ 68,363 $ 66,699 Ratio of earnings to fixed charges 3.1 2.8 3.1 3.0 3.1 (1) For the purposes of computing these ratios, earnings consist of pretax net income before income (losses) from equity investees, fixed charges, and less preferred stock dividends of a consolidated subsidiary. (2) Net income, as defined, is before preferred stock dividend requirement of subsidiary and cumulative effect of change in accounting principle (3) Fixed charges consist of total interest, amortization of debt discount, premium and expense, the estimated portion of interest implicit in rentals, and preferred stock dividends of a consolidated subsidiary.
